DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/23/21.  Claims 1-20 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi et al. (2019/0102730) in view of Zhou et al. (2014/0254896).
Claim 1:  Giorgi et al. discloses a method of releasing security of a security device, using spatial information associated with a robot, the method comprising:
capturing an image of the robot using a camera of the security device(cameras and/or video cameras) [page 7, paragraph 0053];
acquiring first release information including the spatial information based on the captured image of the robot(access request includes authorization information and/or analyze image data to determine relative location of drone device, direction and speed of movement, depth and/or distance information) [page 7, paragraph 0055 | page 12, paragraph 0084], and further including a unique identifier information of the robot(in some implementation the drone detection component can evaluate the image data to identify distinguishing characteristics about the drone device, such as a visual/unique identifier) [page 7, paragraph 0055];
comparing the first release information to predetermined second release information(compare unique identifier of drone, secret key or password and/or authorization code) [page 9, paragraphs 0064-0065]; and
determining to release the security when the first release information matches the second release information(removal of physical barrier when authorization information is valid) [page 14, paragraph 0094],
wherein the spatial information corresponds to a position on which the robot represents the unique identifier information(within defined vicinity or distance of the protected area) [page 8, paragraph 0058];

However, Zhou et al. discloses a similar invention [page 1, paragraph 0007] and further discloses capturing an image of the robot using the camera of the security device(scanned by web-camera of an access control system) [page 4, paragraph 0064]; acquiring the security release information based on the captured image of the robot(QR code displayed by mobile robot drone system) [page 4, paragraph 0064]; comparing the security release information(comparing to approved keys) [page 4, paragraph 0064]; and determining to release the security when the security release information matches(grant access) [page 4, paragraph 0064].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Giorgi et al. with the additional features of Zhou et al., in order to enable further autonomous operations and task variability in delivery robots, as suggested by Zhou et al. [page 1, paragraphs 0004-0005].
Claim 2:  Giorgi et al. and Zhou et al. disclose the method of claim 1, and Giorgi et al. further discloses wherein the acquiring of the first release information comprises: acquiring the spatial information based on at least one of a position of the robot and a captured size of the robot in the image obtained using the camera [page 7, paragraph 0055].
Claim 3:  Giorgi et al. and Zhou et al. disclose the method of claim 1, and Giorgi et al. further discloses wherein the capturing of the image of the robot comprises capturing the image of the robot to acquire depth information and the acquiring of the first release information comprises acquiring the spatial information based on the acquired depth information [page 7, paragraph 0055 | page 8, paragraph 0058].
Claim 4:  Giorgi et al. and Zhou et al. disclose the method of claim 1, and Giorgi et al. further discloses further comprising: determining whether the robot is an authenticated robot(drone scans label and sends extracted tracking number to drone delivery server) [page 12, paragraph 0080]; and transmitting, when the robot is determined to be the authenticated robot, onetime release information to the robot(retrieve corresponding delivery information including authorization information from drone delivery server) [page 9, paragraph 0065 | pages 11-12, paragraphs 0079-0080], wherein the determining to release the security comprises: determining to release the security when the first release information acquired by capturing the robot performing a security releasing operation based on the one-time release information matches the second release information [page 8, paragraph 0062 | page 12, paragraphs 0083-0084].
Claim 5:  Giorgi et al. and Zhou et al. disclose the method of claim 1, and Giorgi et al. further discloses wherein the security release information includes at least one of a password, a pin code, a gesture, a moving direction, and a stop-time after movement [pages 11-12, paragraph 0079], and wherein the spatial information is information associated with a plurality of positions at which the robot performs operations representing the security release information [page 8, paragraph 0058] [Zhou et al.: page 4, paragraph 0064].
Claim 6:  Giorgi et al. and Zhou et al. disclose the method of claim 1, and Giorgi et al. further discloses wherein the comparing of the first release information to the second release information comprises: determining whether information on a position of the robot indicated by the spatial information matches corresponding spatial information included in the second release information [page 8, paragraph 0058]; and determining whether security release information acquired at a position corresponding to the spatial information included in the first release 
Claim 7:  Giorgi et al. and Zhou et al. disclose the method of claim 1, and Giorgi et al. further discloses wherein the spatial information is obtained by processing spatial information acquired from the image based on size information of the robot [page 7, paragraph 0055].
Claim 8:  Giorgi et al. discloses a security device for releasing security using spatial information associated with a robot, the device comprising:
a camera configured to capture an image of the robot [page 7, paragraph 0053]; and
a processor configured to acquire first release information including the spatial information based on the captured image of the robot [page 7, paragraph 0055 | page 12, paragraph 0084], and further including a unique identifier information of the robot [page 7, paragraph 0055], compare the first release information to predetermined second release information [page 9, paragraphs 0064-0065], and determine to release the security when the first release information matches the second release information [page 14, paragraph 0094],
wherein the spatial information corresponds to a position on which the robot represents the unique identifier information [page 8, paragraph 0058];
but does not explicitly discloses capturing and comparing security release information; and determining to release the security when the security release information matches.
However, Zhou et al. discloses a similar invention [page 1, paragraph 0007] and further discloses capturing an image of the robot using the camera of the security device [page 4, paragraph 0064]; acquiring the security release information based on the captured image of the robot [page 4, paragraph 0064]; comparing the security release information [page 4, paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Giorgi et al. with the additional features of Zhou et al., in order to enable further autonomous operations and task variability in delivery robots, as suggested by Zhou et al. [page 1, paragraphs 0004-0005].
Claim 9:  Giorgi et al. and Zhou et al. disclose the security device of claim 8, and Giorgi et al. further discloses wherein the processor is configured to acquire the spatial information based on at least one of a position of the robot and a captured size of the robot in the image obtained using the camera [page 7, paragraph 0055].
Claim 10:  Giorgi et al. and Zhou et al. disclose the security device of claim 8, and Giorgi et al. further discloses: wherein the camera comprises a depth information acquirer configured to acquire depth information, and wherein the processor is configured to acquire the spatial information based on the depth information acquired from the depth information acquirer [page 7, paragraph 0055 | page 8, paragraph 0058].
Claim 11:  Giorgi et al. and Zhou et al. disclose the security device of claim 8, and Giorgi et al. further discloses further comprising: a communicator configured to communicate with an external device, wherein the processor is further configured to determine whether the robot is an authenticated robot [page 12, paragraph 0080] and control the communicator to transmit one-time release information to the robot when the robot is determined to be the authenticated robot [page 9, paragraph 0065 | pages 11-12, paragraphs 0079-0080], and wherein the processor is configured to determine to release the security when the first release information acquired by capturing the robot performing a security releasing operation based on the one-time release 
Claim 12:  Giorgi et al. and Zhou et al. disclose the security device of claim 8, and Giorgi et al. further discloses wherein the security release information includes at least one of a password, a pin code, a gesture, a moving direction, and a stop-time after movement [pages 11-12, paragraph 0079], and wherein the spatial information is information associated with a plurality of positions at which the robot performs operations representing the security release information [page 8, paragraph 0058] [Zhou et al.: page 4, paragraph 0064].
Claim 13:  Giorgi et al. and Zhou et al. disclose the security device of claim 8, and Giorgi et al. further discloses wherein the processor is configured to determine whether information on a position of the robot indicated by the spatial information matches corresponding spatial information included in the second release information [page 8, paragraph 0058] and determine whether security release information acquired at a position corresponding to the spatial information included in the first release information matches corresponding security release information included in the second release information [page 12, paragraph 0084].
Claim 14:  Giorgi et al. and Zhou et al. disclose the security device of claim 8, and Giorgi et al. further discloses wherein the spatial information is obtained by processing spatial information acquired from the image based on size information of the robot [page 7, paragraph 0055].
Claim 15:  Giorgi et al. discloses a non-transitory computer readable recording medium comprising a computer program that when executed by a computer, causes the computer to perform a method of releasing security of a security device, using spatial information associated with a robot, the method comprising:

acquiring first release information including the spatial information based on the captured image of the robot [page 7, paragraph 0055 | page 12, paragraph 0084], and further including a unique identifier information of the robot [page 7, paragraph 0055];
comparing the first release information to predetermined second release information [page 9, paragraphs 0064-0065]; and
determining to release the security when the first release information matches the second release information [page 14, paragraph 0094],
wherein the spatial information corresponds to a position on which the robot represents the unique identifier information [page 8, paragraph 0058];
but does not explicitly discloses capturing and comparing security release information; and determining to release the security when the security release information matches.
However, Zhou et al. discloses a similar invention [page 1, paragraph 0007] and further discloses capturing an image of the robot using the camera of the security device [page 4, paragraph 0064]; acquiring the security release information based on the captured image of the robot [page 4, paragraph 0064]; comparing the security release information [page 4, paragraph 0064]; and determining to release the security when the security release information matches [page 4, paragraph 0064].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Giorgi et al. with the additional features of Zhou et al., in order to enable further autonomous operations and task variability in delivery robots, as suggested by Zhou et al. [page 1, paragraphs 0004-0005].
Claim 16:  Giorgi et al. discloses a robot for releasing security of a security device using spatial information, the robot comprising:
a driver configured to provide a driving force for a predetermined motion to the robot [pages 4-5, paragraph 0038];
a communicator configured to communicate with an external device [page 5, paragraph 0039]; and 
a processor configured to, when first release information including a unique identifier information and the spatial information are acquired through the communicator [page 7, paragraph 0055], control the driver such that the robot performs movement and a security releasing operation based on the first release information(receive instructions on how and/or where to perform delivery/pickup) [page 4, paragraph 0036 | page 10, paragraph 0069 | page 11, paragraph 0075],
wherein the spatial information corresponds to a position on which the robot represents the unique identifier information [page 8, paragraph 0058];
but does not explicitly disclose the first release information including security release information; and controlling the driver such that the robot performs the security release operation based on the security release information.
However, Zhou et al. discloses a similar invention [page 1, paragraph 0007] and further discloses the first release information including security release information [page 4, paragraph 0064]; and controlling the driver such that the robot performs the security release operation based on the security release information [page 4, paragraph 0064].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Giorgi et al. with Zhou et al., in order to enable further autonomous operations and task variability in delivery robots, as suggested by Zhou et al. [page 1, paragraphs 0004-0005].
Claim 17:  Giorgi et al. and Zhou et al. disclose the robot of claim 16, and Giorgi et al. further discloses wherein the communicator is configured to acquire the first release information when the robot is authenticated by the security device(authorization component checks various authorization information from drone before providing access to protected area to perform delivery/pickup; and/or drone delivery server checks extracted tracking number from drone before retrieving/returning corresponding delivery information including authorization information to drone) [page 9, paragraph 0065 | pages 11-12, paragraphs 0079-0080 & 0084].
Claim 18:  Giorgi et al. and Zhou et al. disclose the robot of claim 17, and Giorgi et al. further discloses wherein the security device authenticates the robot by capturing identification information including at least one of a quick response (QR) code, a barcode, and a serial number associated with the robot [page 7, paragraph 0055 | page 9, paragraph 0065 | page 12, paragraph 0080] [Zhou et al.: page 4, paragraph 0064].
Claim 19:  Giorgi et al. and Zhou et al. disclose the robot of claim 17, and Giorgi et al. further discloses wherein the robot is authenticated by a security system interworking with the security device based on an authentication request received from an external source [page 6, paragraph 0048 | page 12, paragraph 0080].
Claim 20:  Giorgi et al. and Zhou et al. disclose the robot of claim 16, and Giorgi et al. further discloses further comprising: a display, wherein the processor is configured to control at least one of the driver and the display based on the first release information [page 5, paragraph 0039], wherein the security release information includes at least one of a password, a pin code, a gesture, a moving direction, and a stop-time after movement [pages 11-12, paragraph 0079], and Zhou et al.: page 4, paragraph 0064].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435